Order entered February 24, 2020




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                               No. 05-19-01397-CV

                          COREY STEELE, Appellant

                                         V.

                      UG NATIONAL, ET AL., Appellees

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-07861

                                     ORDER

      By order dated January 27, 2020, we construed a motion filed by appellant

as a motion for review of the trial court’s order on appellant’s claim of indigence

and directed court reporter Antoinette Reagor to file the reporter’s record of all

proceedings on the indigency claim. The record was to be filed without payment

of costs and no later than February 6, 2020.

      Although Ms. Reagor was sent a copy of the order, it appears she did not

receive it. The requested record has not been filed and, on February 19, 2020, Ms.
Reagor filed a request to extend the time for filing the record of the proceedings on

the merits. In the request, she notes the trial court, in its order on appellant’s claim

of indigence, ordered appellant to pay the fee for the reporter’s record “in

installments of $500 a month . . . until paid.” She asks whether she can file the

record once appellant has paid in full or if she should file the record in advance of

payment.

      In light of appellant’s motion for review of the trial court’s order on

indigency, Ms. Reagor’s request is premature. Accordingly, we DENY it.

      Because appellant’s motion for review cannot be determined without the

reporter’s record of the proceedings on his indigency claim, we ORDER Ms.

Reagor to file that record no later than March 2, 2020. The record shall be filed

without payment of costs.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Reagor and the parties.

                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE